DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariessohn et al (US PGPub 2012/0174650).
Regarding Claim 1, Ariessohn et al teaches a particle detection device (referred to as 400, a single-stage aerosol concentrator aerosol and a collector module, see Figure 22), including a channel structure (integrated into a microfluidic card, such as card 500, see Figure 26)  arranged for detecting airborne particles in a fluid stream by-means-of separation (see [0267]), wherein the channel structure forms a fluid flow passage extending from an inlet (501) to an outlet (506) (see Figure 26 and [0278]), and the fluid flow passage comprising a plurality of flow channels arranged between an inlet flow channel connected to the inlet and an outlet flow channel connected to the outlet (as illustrated in Figure 26) ;
 wherein the particle detection device is connectable to a receiving device comprising a pump or fan for enabling a fluid stream to flow through the fluid flow passage of the channel structure (where the aerosol concentrator module 440a and liquid sample module 460a are framed in an apparatus with supporting pumps, fans, vacuum pumps, waste sinks, reagent reservoirs, electrical supplies, temperature controls, spectrophotometers, analytical instrumentation, and so forth, and the aerosol collector module 450a is a disposable part that is fluidly plugged in for each analytical run) (see [0270]); 
wherein the inlet flow channel extends from the inlet to a first separation portion (referred to as an aerodynamic lens array 371 and particle trap 502) arranged for branching off the inlet flow channel into at least one main flow channel and at least one side flow channel, wherein the first separation portion is arranged to separate the fluid stream into a minor flow in the at least one main flow channel and a major flow in the at least one side flow channel, the minor flow in the at least one main flow channel comprising comprises a major portion of particles above a first predetermined size, and the major flow in the at least one side flow channel comprising a minor portion of particles above the first predetermined size (see [0267]); 
wherein at least one of the at least one main flow channel or at least one side flow channel comprises one or more detectors (shown as a FRET detector in Figure 26) arranged for detecting particles (see Figure 26 and [0279]) ; and 
wherein the at least one of the plurality of flow channels includes a choked flow restriction (shown as a variety of valves, illustrated in annotated Figure 26 below) arranged to provide a choked flow, in use, for enabling a constant flow in the fluid flow passage, independent of pressure conditions (see Figure 26 and [0267]).

    PNG
    media_image1.png
    606
    768
    media_image1.png
    Greyscale

Regarding Claim 9, Ariessohn et al teaches that the particle detection device is connected to a receiving device (shown as microchip 410 in Figure 22 and chip 500 in Figure 26, wherein the microchips are connected to 400) comprising a pump (such as syringe pump 521) for inducing a fluid stream through the fluid flow passage of the channel structure (see Figure 26 and [0279]).  In addition, Ariessohn et al teaches that  the aerosol concentrator module 440a and liquid sample module 460a are framed in an apparatus with supporting pumps, fans, vacuum pumps, waste sinks, reagent reservoirs, electrical supplies, temperature controls, spectrophotometers, analytical instrumentation, and so forth, and the aerosol collector module 450a is a disposable part that is fluidly plugged in for each analytical run (see [0270]). 
Regarding Claim 10, Ariessohn et al teaches that the channel structure  (shown as the channels inside microchip 410 in Figure 22 and chip 500 in Figure 26) is removable and/or disposable from a receiving device (such as a device containing the collector module). Specifically, the collector module can be a disposable component of the system, whereas the pumps, flow meters, flow controllers, other hardware for in-situ sample analysis will be multi-use components (see [0266]).
Regarding Claim 11, Ariessohn et al teaches that at least a part of the channel structure is manufactured by means of 3D printing (specifically 3D photolithography) (see [0241]). 
Regarding Claim 14, Ariessohn et al teaches a method-for detecting airborne particles in a fluid stream by means of separation (see [0018] and [0267]) obtained by using a channel structure (which is formed in microchip 410 in Figure 22 and chip 500 in Figure 26),  wherein the channel structure forms a fluid flow passage extending from an inlet (501) to an outlet (506) (see Figure 26 and [0278]), and the fluid flow passage comprising a plurality of flow channels arranged between an inlet flow channel connected to the inlet and an outlet flow channel connected to the outlet (as illustrated in Figure 26),	
wherein the particle detection device is connectable to a receiving device comprising a pump or fan for enabling a fluid stream to flow through the fluid flow passage of the channel structure (where the aerosol concentrator module 440a and liquid sample module 460a are framed in an apparatus with supporting pumps, fans, vacuum pumps, waste sinks, reagent reservoirs, electrical supplies, temperature controls, spectrophotometers, analytical instrumentation, and so forth, and the aerosol collector module 450a is a disposable part that is fluidly plugged in for each analytical run) (see [0270]); 
the method comprising:
 providing a first separation portion (referred to as an aerodynamic lens array 371 and particle trap 502)  for branching off the inlet flow channel into at least one main flow channel and at least one side flow channel such as to separate the fluid stream into a minor flow in the at least one main flow channel and a major flow in the at least one side flow channel, the minor flow in the at least one main flow channel comprises a major portion of particles above a first predetermined size, and the major flow in the at least one side flow channel comprises a minor portion of particles above the first predetermined size (see [0267]); 
providing one or more detectors (shown as a FRET detector in Figure 26) in at least one of the at least one main flow channel or at least one side flow channel for detecting particles (see Figure 26 and [0279]) ; and \
providing in the at least one of the plurality of flow channels a choked flow restriction (shown as a variety of valves, illustrated in annotated Figure 26 below) arranged to provide a choked flow, in use, for enabling a constant flow in the fluid flow passage, independent of pressure conditions arranged to provide a choked flow, in use, for enabling a constant flow independent of pressure conditions (see Figure 26 and [0267]).




    PNG
    media_image1.png
    606
    768
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al al as applied to claim 1 above, and in further view of Parkinson (WO 2012/075527).
Regarding Claim 2, Ariessohn et al does not explicitly disclose that  the choked flow restriction is arranged in the outlet flow channel.
However, in the analogous art of microfluidic channel devices, Parkinson teaches that microfluidic channels 112 and 112' include a channel restriction zone 124 at or adjacent an outlet end of the channel 1 10. In the channel restriction zone 124, the cross sectional dimensions of the channel are significantly smaller than those of the main channel. The channel restriction zone 124 chokes the overall flow through the main channel 112 and 112' because the hydrodynamic resistance in the channel restriction zone 124 is large relative to the resistance in the main channel. The overall effect is that the main channel 112 and 112' operates at higher pressure, which allows more rapid dissipation of pressure fluctuations and flow instabilities and may increase the efficiency of solvent extraction or other chemical processes (see page 8, lines 1-8). It would have been obvious to one of ordinary skill in the art to modify the particle detection device of Ariessohn et al by incorporating a channel restriction zone (as taught by Parkinson) in the outlet channel of Ariessohn et al for the benefit of providing more rapid dissipation of pressure fluctuations and flow instabilities, which may increase the efficiency of solvent extraction or other chemical processes. 


Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al al as applied to claim 1 above, and in further view of Amini et al (US PGPub 2017/0128940).
Regarding Claims 3-4, Ariessohn et al does not teach that the choked flow restriction comprises a channel constriction having a hydraulic diameter of 50 to 300 micrometer and further comprising a structure configured to adjust the hydraulic diameter of the choked flow restriction.
However, in the analogous art of particle analysis microfluidic devices, Amini et al teaches channel modifications to address bead clumping, wherein, in one embodiment, non-clumped beads are fed into the bead fluidic channel. Feeding non-clumped beads can be achieved by introducing structures or constrictions at the bead inlet or at the beginning of the bead channel to disrupt the clumps of beads. In this example, the channel width at the constriction is greater than the bead diameter, but less the twice the bead diameter (see [0140] and [0141]). In addition, Amini et al teaches that the bead channel 405 can have varying diameter. An expansion/contraction region 440 after a bead focusing region enables the adjustment of the spacing between beads inside the channel (see [0063]). 
While the combination of Amini et al and Ariessohn et al does not explicitly disclose that the channel constriction has a hydraulic diameter of 50 to 300 micrometers. However, Amini et al does disclose that the constriction is less than twice the bead diameter (where beads may be 30-50 micrometers, see [0084] of Amini et al), meaning that depending on bead diameter the channel constriction would fall within the claimed range. Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to modify the flow restriction of Ariessohn et al by utilizing a channel constriction (falling within the claimed range) (as taught by Amini et al) for the benefit of effectively ensuring that clumps of particle beads do not form. Furthermore, it would have It would have been obvious to one of ordinary skill in the art to modify the flow restriction of Ariessohn et al by utilizing a channel constriction (a contraction region 440, acting as the structure configured to adjust hydraulic diameter) as the flow restriction for the benefit of enabling the adjustment of the spacing between particle beads inside the channel.
Regarding Claim 15, Ariessohn et al does not teach that the hydraulic diameter of the choked flow restriction is selected on the basis of the to be detected particles. 
However, in the analogous art of particle analysis microfluidic devices, Amini et al teaches channel modifications to address bead clumping, wherein, in one embodiment, non-clumped beads are fed into the bead fluidic channel. Feeding non-clumped beads can be achieved by introducing structures or constrictions at the bead inlet or at the beginning of the bead channel to disrupt the clumps of beads. In this example, the channel width at the constriction is greater than the bead diameter, but less the twice the bead diameter (see [0140] and [0141]). In addition, Amini et al teaches that the bead channel 405 can have varying diameter. An expansion/contraction region 440 after a bead focusing region enables the adjustment of the spacing between beads inside the channel (see [0063]). 
It would have been obvious to one of ordinary skill in the art to modify the flow restriction of Ariessohn et al by utilizing a channel constriction (as taught by Amini et al) for the benefit of effectively ensuring that clumps of particle beads do not form. Furthermore, Amini et al teaches that the diameter of the constriction depends on the diameter of particle beads (see [0141]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al as applied to claim 1 above, and in further view of Holden et al (WO 2010/02642).
Regarding Claim 5, Ariessohn et al teaches that at least one of the at least one further main flow channel or at least one further side flow channel comprises one or more detectors (shown as a FRET detector in Figure 26) arranged for detecting particles (see Figure 26 and [0279]).
Ariessohn et al does not teach  the channel structure comprises at least one further separation portion downstream of the first separation portion, wherein the further separation portion is arranged for branching off the at least one main flow channel of the first separation portion or a channel connected thereto into at least one further main flow channel and at least one further side flow channel, wherein the further separation portion is arranged to separate the fluid stream into a minor flow in the at least one further main flow channel and a major flow in the at least one further side flow channel, the minor flow in the at least one further main flow channel comprising a major portion of particles above a second predetermined size, and the major flow in the at least one further side flow channel comprising a minor portion of particles above the second predetermined size.
However, in the analogous art of particle separators, Holden et al teaches  a central circular inflow passage 24 is provided along a central axis 'A'. Communicating laterally with the inflow passage through a throat 26 is a ring manifold 28 extending 360° around the inflow passage and communicating via said manifold 26. The manifold 28 draws the first stage major flow portion with the lighter particle fraction and supplies it to the second stage separator. The first stage minor flow portion passes down a minor flow passage 32, which here is a continuation of the inflow passage 24. The required fraction from the second stage minor flow or major flow may then pass to a particle collector, or other detection device, or a subsequent particle separation stage (see page 10, line 13 – page 11, line 3). It would have been obvious to one of ordinary skill in the art to modify the particle detection device of Ariessohn et al by incorporating a second separation portion for the benefit of enabling particles to be further filtered or separated after the first separation, such that only a small, required fraction of particles passes to a particle collector or other detection device.
Furthermore, , the court held that mere duplication of parts (such as having multiple separation portions) has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al al as applied to claim 1 above, and in further view of Dyck et al (EP 2455774).
Regarding Claim 6, Ariessohn et al does not explicitly disclose that the detector comprises an interdigitated capacitive sensor.
However, in the analogous art of particle detection devices, Dyck et al teaches the use of interdigital capacitors (IDK), which are relatively sensitive and already reacts to the accumulation of fewer particles, so that it can be used in particular in a sensor device for hydraulic systems (see [0031]). It would have been obvious to one of ordinary skill in the art to utilize an interdigitated capacitive sensor as the detector for the benefit of providing sensitive detection, since the detection already reacts to the accumulation of fewer particles, so that it can be used in particular in a sensor device for hydraulic systems.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al al as applied to claim 1 above, and in further view of Kim et al (EP  2573540).
Regarding Claim 4, Ariessohn et al does not teach a guiding element positioned at a detector location, wherein the guiding element comprises a protuberance having a height of 0.1 to 0.7 times a flow channel height.
However, in the analogous art of fluid controlling (separating) apparatus, Kim et al teaches a filter unit, wherein each of the filter units may include a first portion having a plurality of protrusions protruding in a first direction, and a second portion that is spaced apart from the first portion to face the first portion and has a plurality of protrusions that protrude in a second direction, that is, toward the first portion, and correspond to the plurality of protrusions of the first portion. The protrusions are useful in guiding the fluid flow (see [0013]).
While the combination of Kim et al and Ariessohn et al does not explicitly disclose that each protuberance has a height 0.1 to 0.7 times a flow channel height it would have been obvious to have each protuberance be in this height range so that the particles flowing through the channel do not get stuck flowing around the protuberances. Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to incorporate a guiding element (such as a protrusion, as taught by Kim et al) in the channel of Ariessohn et al for the benefit of effectively guiding the fluid flow through the channel.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al as applied to claim 1 above, and in further view of Norling et al (US PGPub 2014/0031263).
Regarding Claim 12, Ariessohn et al does not teach that at least a portion of the one or more detectors is coated with a responsive coating arranged to react to a presence of gases so as to facilitate measuring a concentration of gases.
However, in the analogous art of chemical sensor systems, Norling et al teaches a chemical sensor, which relies on the use of coatings of a material that changes mass when exposed to the target chemical. This change in mass is the driver for frequency change, the primary detection signal. Furthermore, the chemical sensing system desirably includes a collection/concentration grid coated with a compound having high specificity affinity for the target chemicals placed in a high volume air flow condition to concentrate chemical vapors for subsequent release in a separate test/analysis chamber containing a chemical a sensor using heat to release chemical vapors from the coating on the collection/concentration grid. Furthermore, the chemical sensing system may incorporate a system to charge particles in the high volume air flow and use electrostatic forces to bind the particles to the collection grid for subsequent release of the absorbed chemical vapors in a separate chamber containing a chemical a sensor using heat to release chemical vapors from the particles on the collection/concentration grid (see [0207]-[0208]). It would have been obvious to one of ordinary skill in the art to modify the detector of Ariessohn et al by providing a coating on the detector for the benefit of providing high specificity affinity for target chemicals placed in a high volume air flow condition to concentrate chemical vapors for subsequent release while  allowing the other chemical vapors to flow away with the main airflow (see [0209] of Norling et al).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ariessohn et al al in further view of Lowe et al (US PGPub 2013/0309778).
Regarding Claim 13, Ariessohn et al teaches a particle detection system (see [0018] and [0278]) comprising:
one or more particle detection devices (referred to as 400, a single-stage aerosol concentrator aerosol and a collector module, see Figure 22), wherein ones of the particle detection devices include:
a channel structure (integrated into a microfluidic card, such as card 500, see Figure 26)  arranged for detecting airborne particles in a fluid stream by-means-of separation (see [0267]), wherein the channel structure forms a fluid flow passage extending from an inlet (501) to an outlet (506) (see Figure 26 and [0278]), and the fluid flow passage comprising a plurality of flow channels arranged between an inlet flow channel connected to the inlet and an outlet flow channel connected to the outlet (as illustrated in Figure 26) ;
 wherein the particle detection device is connectable to a receiving device comprising a pump or fan for enabling a fluid stream to flow through the fluid flow passage of the channel structure (where the aerosol concentrator module 440a and liquid sample module 460a are framed in an apparatus with supporting pumps, fans, vacuum pumps, waste sinks, reagent reservoirs, electrical supplies, temperature controls, spectrophotometers, analytical instrumentation, and so forth, and the aerosol collector module 450a is a disposable part that is fluidly plugged in for each analytical run) (see [0270]); 
wherein the inlet flow channel extends from the inlet to a first separation portion (referred to as an aerodynamic lens array 371 and particle trap 502) arranged for branching off the inlet flow channel into at least one main flow channel and at least one side flow channel, wherein the first separation portion is arranged to separate the fluid stream into a minor flow in the at least one main flow channel and a major flow in the at least one side flow channel, the minor flow in the at least one main flow channel comprising comprises a major portion of particles above a first predetermined size, and the major flow in the at least one side flow channel comprising a minor portion of particles above the first predetermined size (see [0267]); 
wherein at least one of the at least one main flow channel or at least one side flow channel comprises one or more detectors (shown as a FRET detector in Figure 26) arranged for detecting particles (see Figure 26 and [0279]) ; and 
wherein the at least one of the plurality of flow channels includes a choked flow restriction (shown as a variety of valves, illustrated in annotated Figure 26 below) arranged to provide a choked flow, in use, for enabling a constant flow in the fluid flow passage, independent of pressure conditions (see Figure 26 and [0267]).

    PNG
    media_image1.png
    606
    768
    media_image1.png
    Greyscale

In addition, Ariessohn et al teaches that the particle detection device may be used in combination with various other devices (see [0259]) and that the particle detection device includes disposable components (see [0266]). 
Ariessohn et al does not teach a reading device, wherein the one or more particle detection devices are removably connected to the reading device.
However, in the analogous art of particle assay devices, Lowe et al teaches a microfluidic based assay system, comprising a disposable assay cartridge and associated reading device, as well as the individual components themselves (see abstract). In addition, Lowe et al teaches that the optical reading head can be utilized to perform multiple measurements across one disposable test cartridge and that the reader is required to very accurately control the fluid/gas delivery of for example, the buffer wash to the disposable cartridge (see [0099] and [0100]). 
It would have been obvious to one of ordinary skill in the art to utilize the disposable particle detection device of Ariessohn et al with the reader of Lowe et al since this would enable the reader to perform multiple measurements across one disposable device and to very accurately control the fluid/gas delivery in the particle detection device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797